Citation Nr: 0638175	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  03-36 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for the 
postoperative residuals of total right hip replacement (right 
hip disability), currently evaluated as 50 percent disabling.

2.  Entitlement to special monthly compensation (SMC) based 
on the need for regular aid and attendance of another person 
or due to being housebound.

3.  Entitlement to eligibility to Dependents Educational 
Assistance (DEA) under 38 U. S. C. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to 
October 1952 and October 1954 to September 1957.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the St. Petersburg, Florida, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The issue regarding eligibility for DEA benefits under 
38 U.S.C. Chapter 35 is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

At the March 2006 videoconference the veteran raised the 
issue of a total rating based on individual unemployability 
due to service connected disabilities (TDIU).  This is 
referred to the RO for appropriate development. 


FINDINGS OF FACT

1.  The right hip disability is manifested primarily by 
markedly severe pain, weakness, and limitation of motion, 
without the requirement of crutches for ambulation.

2.  The veteran's service-connected disabilities have not 
rendered him unable to independently perform daily functions 
of self-care or to protect himself from the hazards and 
dangers incident to his daily environment.

3.  A permanent requirement for the use of crutches due to 
service-connected disability has not been established.

4.  The veteran does not have a single service-connected 
disability ratable at 100 percent disabling.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 70 percent for the 
right hip disability have been met.  38 U.S.C.A. §§ 1155, 
5103, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5054 (2006).

2.  The criteria for an award of SMC based on the veteran's 
need for regular aid and attendance or being housebound have 
not been met.  38 U.S.C.A. §§ 1114(1), (s), (West 2002); 38 
C.F.R. §§ 3.350(i), 3.352(a) (2006). 

3.  The criteria for an award of SMC based on a permanent 
requirement for crutches have not been met.  38 U.S.C.A. §§ 
1114(1)(s), 1502, 1521 (West 2002); 38 C.F.R. §§ 3.350, 
3.352, 4.71a, "Prosthetic Implants," Note (2) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice requirements have been satisfied by virtue of letters 
sent to the veteran in May 2001, May 2004, and January 2005.  
The content of the notices fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
Although the notices were not sent until after the initial 
rating denying the claims, the Board finds that any defect 
with respect to the timing of the required notice was 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006). 

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claims.  The RO 
has contacted all of the medical providers listed by the 
appellant.    

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

Entitlement to an increased rating for the right hip 
disability

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity. Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Based on inservice treatment, service connection was granted 
for right hip strain in a May 1958 rating action.  Right 
total hip arthroplasty was performed in January 2002.  The 
veteran's service connected right hip disability is currently 
rated as 50 percent disabling under Diagnostic Code 5054.

Even though the RO increased the schedular rating for the 
veteran's disability during the appeal, the issue of 
entitlement to a higher rating remained on appeal, as the 
veteran has not indicated his desire to withdraw that issue.  
See AB v. Brown, 6 Vet. App. 35 (1993).  

A 100 percent evaluation for prosthetic replacement of the 
head of the femur or of the acetabulum may be assigned for 
one year following implantation of prosthesis.  A 90 percent 
evaluation may be assigned following implantation of 
prosthesis with painful motion or weakness such as to require 
the use of crutches, with entitlement to special monthly 
compensation.  A 70 percent evaluation may be assigned hip 
replacement for markedly severe residual weakness, pain or 
limitation of motion following implantation of prosthesis.  A 
50 percent evaluation may be assigned for hip replacement for 
moderately severe residuals of weakness, pain or limitation 
of motion.  A minimum rating of 30 percent may be assigned 
for hip replacement.  38 C.F.R. § 4.71a: Diagnostic Code 
5054.  Note (1): The 100 percent rating for 1 year following 
implantation of prosthesis will commence after initial grant 
of the 1-month total rating assigned under § 4.30 following 
hospital discharge.  Note (2): SMC is assignable during the 
100 percent rating period the earliest date permanent use of 
crutches is established.

A 90 percent evaluation may be assigned for extremely 
unfavorable ankylosis of a hip, the foot not reaching ground, 
crutches necessitated, with entitlement to special monthly 
compensation.  A 70 percent evaluation may be assigned for 
intermediate ankylosis of a hip.  A 60 percent evaluation may 
be assigned for favorable ankylosis of a hip in flexion at an 
angle between 20 degrees and 40 degrees and slight adduction 
or abduction.  38 C.F.R. § 4.71a: Diagnostic Code 5250.

An 80 percent evaluation may be assigned for flail joint of 
the hip. 38 C.F.R. § 4.71a; Diagnostic Code 5254.

According to VA standards, full hip range of motion is 
defined as 0 to 125 degrees hip flexion and 0 to 45 degrees 
hip abduction.  38 C.F.R. § 4.71, Plate II.

Upon review of the evidence, the Board finds that the 
criteria as to functional loss due to pain, weakness, loss of 
motion, etc., permit the conclusion that the next higher 
evaluation of 70 percent more properly reflects the veteran's 
current nature and extent of severity of impairment caused by 
his right hip disability.  In this regard, the Board notes 
that the higher evaluation of 70 percent contemplates 
markedly severe residual weakness with pain or limitation of 
motion.  This is clearly the veteran's case.  The veteran has 
testified to the use of a cane.  At the aid and attendance VA 
examination conducted in March 2004, it was noted that he 
walked with a cane.  It was further noted that he had a 
failed right hip prosthesis.  The May 2004 VA examination 
report notes that he had no movement of the hip and he made 
very short steps.  The examiner was unable to flex the right 
knee because he was unable to get on the examining table.  
Adduction was 0-20 degrees, abduction was 0-10 degrees, and 
internal and external rotation was 20 degrees.  He was unable 
to cross the right hip over the left hip.  In light of the 
veteran's disability picture, a 70 percent rating is 
warranted for the right hip disorder under Diagnostic Code 
5054.  

As there is no evidence indicating that crutches are required 
for ambulation, a 90 percent rating is not warranted; nor is 
the SMC provided in Note (2), above..  Additionally, there 
are no other potentially applicable diagnostic codes which 
would provide a higher rating.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5250 to 5255.    

Entitlement to SMC Based on a Need for Aid and Attendance
 
A veteran is entitled to an additional amount of 
compensation, SMC, over and above the benefits for total 
disability, if he is permanently bedridden, or so helpless as 
to require the aid and attendance of another person.  See 
38 U.S.C.A. § 1114(l).

Service connection has been awarded for the right hip 
disability, rated 70 percent disabling; internal derangement 
of the right knee, rated 20 percent disabling; traumatic 
arthritis of the right knee, rated 20 percent disabling; and 
a right foot disability, rated 10 percent disabling.  
Although the Board will consider only his service-connected 
disabilities, it is noted that his non-service-connected 
disabilities include hypertension, obesity, arteriosclerotic 
heart disease, coronary artery disease, history of skin 
cancer, erectile dysfunction, residuals of a left shoulder 
injury, a left hip disability, lumbar disc syndrome, 
defective hearing, and residual scarring of the left thigh.  

The record does not indicate that the service-connected right 
lower extremity disabilities prevent the veteran from tending 
to personal care functions or render him bedridden.  There is 
no objective evidence that the veteran is unable to dress 
himself or keep himself ordinarily clean and presentable, is 
unable to feed himself, or is unable to attend to the wants 
of nature due to his service-connected right lower extremity 
disabilities.  The March 2004 examination report shows that 
there was no restriction involving the upper extremities.  He 
needs help bathing and dressing due to low back pain, 
bilateral hip pain, and cervical spine disease.  He does not 
require the frequent adjustment of any special prosthetic or 
orthopedic appliances.  He is not physically or mentally 
incapacitated so as to require regular care or assistance to 
protect him from hazards or dangers incident to his daily 
life.  See 38 C.F.R. §§ 3.350(b)(3), 3.352(a).  There is 
evidence that the veteran's multiple service-connected right 
lower extremity disabilities cause exertional limitations and 
difficulty walking prolonged distances.  However, these are 
not shown to physically incapacitate the veteran.  The 
medical records show that the veteran reports that he uses a 
walker and scooter for assistance.  However, a VA outpatient 
record dated in November 2004 relates that he was able to 
walk without assistive devices, though it was for a short 
distance.  The March 2004 VA aid and attendance examination 
report also indicates that he is able to walk with a cane.   

The Board acknowledges that the examiner at the March 2004 
aid and attendance examination indicated that the veteran 
required daily assistance from a health professional.  
Furthermore, the veteran testified that a woman helps him by 
cooking and cleaning his home.  Importantly, however, it is 
not shown that she is a professional caregiver.  He also 
indicated that she does not live at his home all the time.  
Moreover, the March 2004 examination report shows that the 
veteran was significantly inhibited by non service-connected 
cervical spine, low back and left hip disabilities.  This 
does not suggest the need for aid and attendance based on his 
service-connected right lower extremity disabilities, as 
defined in pertinent VA regulations referenced above.

Further, there is no evidence that the veteran is permanently 
bedridden as a result of his service-connected disabilities.  
That is, the veteran's service-connected disabilities do not 
actually require through their essential character that that 
veteran remain in bed.  See 38 C.F.R. §§ 3.350(b)(4), 
3.352(a).  That the veteran is not required to remain in bed 
is shown by the evidence.  Further, the veteran is able to 
walk albeit not for prolonged distances.

The veteran has presented no competent evidence of the need 
for aid and attendance based on his service connected 
disabilities.  The veteran's well-intentioned belief that he 
has a current need for aid and attendance benefits caused by 
his service-connected disabilities holds limited probative 
value in this case.

Accordingly, the Board finds, by a preponderance of the 
evidence that the veteran's service-connected disabilities do 
not render him so helpless as to require aid and attendance.  
The claim of entitlement to SMC due to the need for aid and 
attendance must be denied. 

Entitlement to SMC on account of being housebound

In pertinent part, SMC provided by 38 U.S.C.A. § 1114(s) is 
payable where the veteran has a single service-connected 
disability rated as 100 percent and (1) has additional 
service-connected disability or disabilities independently 
ratable at 60 percent, separate and distinct from the 100 
percent service-connected disability and involving different 
anatomical segments or bodily systems, or (2) is permanently 
housebound by reason of service-connected disability or 
disabilities.  38 C.F.R. § 3.350(i).

In this case, the veteran does not have a single service-
connected disability rated as 100 percent.  Thus, he does not 
meet the threshold requirement for consideration of SMC under 
this section.


ORDER

Entitlement to an evaluation of 70 percent for the right hip 
disability is granted, subject to the regulations governing 
the payment of monetary awards.

Entitlement to an award of SMC is denied.

Entitlement to SMC on account of being housebound is denied.



REMAND

In testimony at his videoconference, the veteran claimed 
entitlement to a TDIU.  The Board finds that this issue is 
intertwined with the issue of eligibility for DEA benefits 
under 38 U.S.C. Chapter 35, which the Board defers pending 
resolution of the TDIU.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  

Accordingly, the case is REMANDED for the following action:

After any appropriate development and 
adjudication of the TDIU claim, the RO 
should readjudicate the veteran's claim 
for DEA benefits under 38 U.S.C. Chapter 
35.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


